Case 1:19-cr-20531-CMA Document 1 Entered on FLSD Docket 08/26/2019 Page 1 of CG
                                                                              5


                                                                                        Aug 23, 2019
 *                          U N ITED STATE S D ISTR IC T CO UR T
                            SO U TH ER N DISTR IC T O F FLO R IDA
             19-20531-CR-ALTONAGA/GOODMAN
                   CA SE N O .
                                       18U.S.C.j 1030(a)(5)(A)
                                       18U.S.C.j 1030(i)(1)
 UN ITED STA TES O F A M ER ICA

 VS.

 VA SILE SAV U ,

                D efendant.


                                         IND IC TM EN T


        The Grand Jury chargesthat:

                                 G EN ER AL A LLE G ATIO N S

        Atalltim esrelevantto thisIndidm ent:

               Com pany A w asa D elaw are corporation w ith itsprincipalplaceofbusinesslocated

 in D enver, Colorado. Com pany A offered consum er-to-consum er m oney transfer services.

 Com pany A utilized third parties to serve as agentsw ho,fora fee,accepted and disbursed funds

 to Com pany A 's custom ers. Company A had agentlocations across the United States and in

 num erous countries and tenitories.

        2.     U sing a personal com puter connected to the internet,a Com pany A agent could

 access Company A's sectlre network with lm ique credentials,which included a username and

 password. A ccess to the Com pany A netw ork perm itted an agent to enter a m oney transfer

 transaction on behalf of a custom er. The custom er could designate a specitic recipient and the

 location ofa second Com pany *'
                              A agentw herethe recipientcould retrieve the funds.




                                                1
Case 1:19-cr-20531-CMA Document 1 Entered on FLSD Docket 08/26/2019 Page 2 of 5



 t              To execute them oney transfer,Company A debited funds from the bank account

 ofthe Com pany A agent that initiated the m oney transfer and credited the funds into the barlk

 accountofthe seeond Com pany A agent. The ftm dsw ould then be available for disbursem entby

 thesecond Company A agenttothedesignated reeipient.

        4.      Com pany B w as a Florida corporation w ith itsprincipalplace ofbusinesslocated

 in M iam i,Florida. Com pany B ow ned and operated a store located at 1817 SW 8th Streetin

 M iami,Florida(hereinafter,klstoreB'').StoreB wasaCompany A agent.
                                           COUNT 1
                                        C om puter Fraud
                                   (18U.S.C.j1030(a)(5)(A))
                The G eneralA llegations sedion ofthis Indidm ent is re-alleged and incorporated

 by reference asthough fully setforth herein.

               From on oraboutA pril3,2019,through on oraboutApril8,2019,in M iam i-D ade

 County,in the Southern D istrictofFlorida,and elsew here,the defendant,

                                        V A SILE SA VU ,

 did know ingly cause the transm ission ofa program ,infonnation, code,and eom m ands,and as a

 resultofsueh condud ,intentionally cause dnm age w ithoutauthorization to a proteded com puter,

 thatis,the Store B 'scom puter,and such conductcaused or,ifcom pleted w ould have caused, loss

 tooneormorepersonsduringanyone-yearperiod aggregatingatleast$5,000invalue,inviolation

 ofTitle 18,UnitedStatesCode,Sections1030(a)(5)(A),1030(c)(4)(B)(i),and2.
                               FO R FEITU RE A LLEG ATIO N S

               The allegations,includingthe GeneralA llegations,ofthisIndictm entarere-alleged

 and by thisreference fully incorporated herein forthe purpose ofalleging crim inalforfeitureto the
Case 1:19-cr-20531-CMA Document 1 Entered on FLSD Docket 08/26/2019 Page 3 of 5




 Pnited StatesofAmericaofcertain propertyin whichthedefendant,VASILE SAVU,hasan
 interest.

               Upon conviction ofa violation ofTitle 18,United States Code,Sedion 1030,as

 alleged in thisIndidment,the defendantshallforfeitto theUnited StatesofAmerica:(a)any
 personalproperty used or intended to be used to com m it such violations,pursuant to Title 18,

 United States Code,Section 1030(i)(1)'
                                      ,and (b) any property constituting,or derived from,
 proceeds obtained,directly or indirectly,as the result of such violations,pursuant to Title 18,

 UnitedStatesCode,Section 1030(i)(1).
        A1lpursuantto Title 18,United StatesCode,Sections981(a)(1)(C)and 1030(i),andthe
 proceduressetforth in Title21,United StatesCode,Section 853,asm adeapplicableby Title28,

 UnitedStatesCode,Sedion2461(e)andbyTitle 18,United StatesCode,Section 1030(i)(2).


                                                   A TRUE B# .I '-'




 A RJ N A FA J O OR SHA N
 UN ED STA ES TTORN EY




 SA      M ATIN
 AS     AN T UN ITED STA TES A TTO RN EY
  Case 1:19-cr-20531-CMA Document 1 Entered on FLSD Docket 08/26/2019 Page 4 of 5
                                           UNITED STATES DISTRICT CO URT
                                           SOUTHERN DISTRICT OF FLOR IDA

UNITED STATES O F AM ERICA
  V.
                                                        CERTIFICATE O F TRIA L ATTO RNEYA
VA SILE SAVU ,
                                                        Superseding Case Inform ation:
                            Defendant.         /

CourtDivijiop:(selectone)                               New defendantts)            Yes
 7      M laml          K ey W est                      Num berofnew defendants
                        W PB             FTP            Totalnumberofcounts
          FTL
                 Ihavecarefully considered the allegationsoftheindictm ent,thenumberofdefendants,the numberof
                 probablewitnessesand thelegalcomplexitiesofthelndictment/lnform ation attachedhereto.
                 lam aware thatthe information supplied on this statementwillbe relied upon by the Judges ofthis
                 Courtin Setting theircalendars and scheduling crim inaltrials underthe mandate ofthe Speedy Trial
                 Act,Title 28 U.S.C.Section 3161.
                 lnterpreter:      (YesorNo)       No
                 Listlanguageand/ordialect
                 Thiscase willtake 4-5 daysforthepartiesto try.
                 Please check appropriate categol'y andtype ofoffenselistedbelow:
                                                               (Checkonlyone)

       l         0 to 5 days                   X               Petty
       11        6 to 10 days                                  M inor
       lll       ll to 20 days                                 M isdem.
       IV        21 to 60 days                                 Felony             X
       V         61 daysand over
       6.     Hasthiscasepreviouslybeen tiled in thisDistrictCourt?             (YesorNo)    No
        Ifyes:Judge                                 CaseN o.
        (Attach copyofdispositiveorder)
        Hasacomplaintbeenfiledinthismatter?             (YesorNo)        N0
         lfyes:M agistrateCaseNo.
         Related m iscellaneousnumbers:
        Defendantts)infederalcustodyasof
        Defendantts)instatecustodyasof                  Aprill0.2019
        Rule 20 from the Districtof
         Isthisapotentialdeathpenaltycase?(YesorNo)               No
                 Doesthiscaseoriginatefrom am atterpending in theCentralRegion ofthe U.S.Attorney'sOffice
                 priortoAugust9,2013(M ag.JudgeAlicia0.Valle)?                  Yes          No X
        8.       Doesthiscaseoriginatefrom am atterpending intheNorthern Region U.S.Attorney'sOffice
                 priortoAugust8,2014(M ag.JudgeShaniekMaynard)?                 Yes          No X



                                                               S 'a M atin
                                                               AssisantUnited StatesAttorney
                                                               C ourtID A 5502371
 *penalt.ySheetts)attached
Case 1:19-cr-20531-CMA Document 1 Entered on FLSD Docket 08/26/2019 Page 5 of 5



                          U NITED STA TE S D ISTR ICT C O U R T
                          SO UT H ERN D ISTR ICT O F FL O RID A

                                    PENA LTY SH EET

 D efendant'sN am e: VA SIL E SA VU

 C aseN o:

 Count#:1



 Titlel8,UnitedStatesCode,Section 1030(a)(5)(A)
 *M ax.Penalty:10 Y ears'Im prisonm ent
 *Refers only to possible term ofincarceration,does notinclude possible fines,restitution,
 specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
